82 U.S. 34 (1872)
15 Wall. 34
UNITED STATES
v.
KELLY.
Supreme Court of United States.

*36 Mr. C.H. Hill, Assistant Attorney-General, contra.
The CHIEF JUSTICE delivered the opinion of the court.
We do not think that, under the circumstances of the present case, the bounty was forfeited. The able lawyer who fills at present the post of Judge Advocate General, in a case similar to the present, held that "the honorable discharge of the deserter was a formal final judgment passed by the government upon the entire military record of the soldier, and an authoritative declaration by it that he had left the service in a status of honor; that as such, it dispensed altogether with the supposed necessity that the soldier must obtain bounty by removal, by order, of the charge of desertion from the rolls, and amounted of itself to the removal of any charge or impediment in the way of his receiving bounty." With this opinion we entirely concur.
JUDGMENT AFFIRMED.